September 22, 2015

Docket Number:    03-15-00471-CV


Trial Case Number: 14-0679-C


To:    Jeffrey D. Kyle, Clerk
       Court of Appeals
       Third District of Texas
       P.O. 12547
       Austin, Tx. 78711
       (512) 463-1733
       www.txcourts.gov/3rdcoa.aspx



From: Rose M. Geister, Appellant
       156 Granite Shoals Drive
       Kyle, Tx. 78640
       (512) 644-7221
       rmg721@comcast.net



Dear Mr. Kyle;

I would like to have this proposed Rule 11 Settlement and
Agreed Judgment, which I have not, and will not, sign, entered
into my file as part of my record. As you can see, it was sent to
me about two weeks after I filed my Notice to Appeal the
Trial Court Judgment.

I will be bringing up in appeals court the fact that they want to
get as much money as they can from me. This paperwork proves it.
On the Rule 11 Settlement you could see that the account with
Discover/Zwicker has been settled with Freedom Debt Relief, of
whom I am a client. It was settled on July 31, 2015. Zwicker and
Associates was told by me, and Freedom Debt Relief, that it was to
                                                                           SEP 2 3 2015
be settled by that date, and paid off completely by June 30, 2016.
                                                                         THIRD COURT OF APPEALS,
                                                                     \       JEFFREY D-KYLE /
If you look on the Agree to Judgment, you will see that are asking me
to pay$6535.19....$706.00 already was paid on August 1st, 2015. That
adds up to $7241.19, the amount of the original judgment. They also
added on to the original amount of $7241.19, another $367.90.
that brings the total that they have asked Freedom Debt Relief for
was $7609.09. Which is what they are collecting from Freedom.
They settled for 71.43% of $7609.09 which equals $5435.17.
They also want me to pay all court costs of the proceedings, of which
what the amount will be, I can only imagine.

Paul Swearingen, the lawyer from Zwicker for the trial court
proceedings, denied that he even knew what Freedom Debt Relief was.
He was saying, "What is that". "I don't know what that is".
I wonder why Troy Bolen, the lead lawyer at Zwicker, would send
someone to court to fight the case, who did even know what was going on.
He also said that he had a witness, but failed to produce that witness.
He just read words from a notebook, saying that is what the witness,
(from Discover Bank), said.

Freedom Debt Relief is my power of attorney where certain accounts
are concerned, including Discover Bank/Zwicker and Associates.

When I called Zwicker and Associates to tell them that I would NOT sign
the Rule 11 Settlement, and Agree to Judgment papers, I spoke with
Michael Pineda, their Litigation Assistant, he told me that if I did not sign,
then they would cancel the settlement. I told him that if you do that,
there would be a lawsuit against Zwicker and Discover Bank. I then
called Discover Bank, and spoke to Lacey, in their legal department.
The date was August 17,2015.1 made her aware, as she was not aware
yet, that the account had been settled. She spoke to a Zwicker &
Associates while I waited on the phone. I am not sure which Zwicker
that was, as there are many of them. She said yes it was settled, and
I gave her the breakdown of how it would be paid.
She also said, that Zwicker gets a judgment first, so in case I renege,
they would have something to fall back on, per se.
I believe that it is ridiculous to put an old person (70), who just had
chemotherapy and radiation therapy, for the first six months of this
year, for breast cancer through something as serious as this,
for 'JUST IN CASE SAKE' sake.


Thank you so much in advance for your time.

Respectfully submitted by,




Rose M. Geister
                    ZWICKER & ASSOCIATES, P.C.
                    ATTORNEYS AT LAW
                    OLD TOWN SQUARE 1 CHISHOLM TRAIL, SUITE 301
                    ROUND ROCK, TX 78681
                    ZATXATTORNEYS@ZWICKERPC.COM
                    Tel. 512-218-0488 Fax 512-218-0477
                    NY City Residents Only Call (877) 368-4531
THIS LAW FIRM
EMPLOYS ONE OR
MORE ATTORNEYS
ADMITTED TO
PRACTICE IN THE     August 4, 2015
FOLLOWING STATES:


ALASKA              HAYS COUNTY CLERK
                    712 S STAGECOACH TRLSUITE 2008
ARIZONA
                    SAN MARCOS, TX 78666
CALIFORNIA

COLORADO

CONNECTICUT


FLORIDA             Re: DISCOVER BANK v. ROSE M. GEISTER
GEORGIA             In the COUNTY Court AT LAW NO aZ               HAYS County, Texas
                    Case Number: 14-0679-C
IDAHO


ILLINOIS            Dear ROSE M. GEISTER
KENTUCKY
                    Enclosed, please find an original and one copy of the proposed Rule 11
MARYLAND
                    Settlement Agreement and an AgreedJudgment. Please sign the originalswhere
MASSACHUSETTS       indicated and return in the enclosed self-addressed and stamped envelope.
                    Please keep the copy for your own records. Should you not return both
MICHIGAN
                    siened documents enclosed within 14 days of the date of this
MINNESOTA           correspondence, litigation ofthis cause will continue
NEW JERSEY

                    Please do not hesitate to contact our office if you have any questions or
NEW HAMPSHIRE
                    concerns. Your assistance is greatly appreciated.
NEW YORK

NORTH CAROLINA      Very truly yours,
OHIO


OREGON


PENNSYLVANIA
                    Litigation Assistant
                    ZWICKER & ASSOCIATES, P.C.
SOUTH CAROLINA
                    A Law Firm Engaged in Debt Collection
TENNESSEE


TEXAS


VIRGINIA


WASHINGTON


WEST VIRGINIA


WISCONSIN


DISTRICT OF
COLUMBIA
                                       NO. 14-0679-C
DISCOVER BANK,                                 §        IN THE COUNTY COURT
             Plaintiff                         §                          x9
                                               §        AT LAW NO Plaintiffwill not take any action to recover attorney's fees or post-judgment interest unless
Defendant(s) fails to comply with the terms of the Rule 11 Agreement.
Plaintiff will file a copy of this Rule 11 Settlement Agreement and the Agreed Judgment
with the Court.

This Rule 11 Settlement Agreement constitutes the entire agreement of the parties for
settlement of the indebtedness which is the basis of this lawsuit, and supersedes all prior
negotiations and agreements. There are no oral agreements between the parties not set
forth herein.

This Rule 11 Settlement Agreement may be revised or modified only by a written
instrument signed by both parties, and it shall be binding upon and inure to the benefit of
Plaintiff and Defendant(s), and their respective heirs, administrators, representatives,
executors, successors and assigns.
This Rule 11 Settlement Agreement is made and entered into within the State of Texas and
shall, in all respects be construed, interpreted, enforced and governed by the laws of the
State of Texas.

The language of this Rule 11 Settlement Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of the parties.
Should any provisions ofthis Rule 11 Settlement Agreement be declared, or be determined,
by any court to be unenforceable or invalid, the validity of the remaining parts, terms or
provisions of this Rule 11 Settlement Agreement shall not be affected and any
unenforceable or invalid part,term or provision should not be deemed as a partofthis Rule
11 Settlement Agreement.
     10.    Defendant(s) expressly represents that he enters into this Rule 11 Settlement Agreement of
            his own free will and accord, and is not relying upon any representations by any
            representative or attorney of Plaintiff. Defendant(s) has read this Rule 11 Settlement
            Agreement and fully understands it. Defendant(s) further represents that the ramifications
            and legal consequences of this Rule 11 Settlement Agreement have been explained to him
            by attorneys ofhis own choosing (or he expressly waives the right and opportunity to obtain
            such advice by counsel), and he executes it relying wholly upon his own judgment, belief
            and knowledge of the nature, extent, effect, and duration of the claims and the liabilities
            compromised and settled by this Rule 11 Settlement Agreement.


N.   AGREED:


^    ROSE M. GEISTER
                                                 Date:


     Defendant(s)



                                                 Date:
     [   1TROYD.BOLEN
     I   1ELISE D.MANCHESTER
     [   1 LAURA L. BEDFORD
     I   1 LESLIE L. SUN
     Attorneys for Plaintiff
     ZATXATTORNEYS@ZWICKERPC.COM
                                            NO. 14-0679-C
DISCOVER BANK,                                    §         IN THE COUNTY COURT
                Plaintiff                         §
                                                  §         AT LAW NO
v.                                                §
                                                  §         HAYS COUNTY, TEXAS
ROSE M. GEISTER ,                                 §
           Defendant(s)                           §


                                       AGREED JUDGMENT


       On this date came to be considered the above-styled and numbered cause. Plaintiff and
Defendant(s) appeared bytheir respective counsel. Both parties announced tothe Court that all matters
incontroversy had been compromised and settled, and requested and stipulated that the Court enter the
following Judgment. The Court heard the evidence and the arguments ofcounsel, and isofthe opinion
that judgment should be entered.

Accordingly, IT IS HEREBY ORDERED, ADJUDGED, and DECREED that DISCOVER BANK
does have and recover of and from Defendant(s) ROSE M. GEISTER for the following:

           1. A sum of $6,535.19 as the balance due, owing, and unpaid under the Agreement;
           2. All costs of this proceeding; and
       Plaintiff shall have all writs and other process necessary to enforce this Judgment. All
relief not expressly granted herein is denied. This Judgment finally disposes of all parties and all
claims, and is appealable.


        SIGNED this                day of                                    , 20     .




                                                                JUDGE PRESIDING
    AGREED AS TO FORM AND SUBSTANCE:



^   ROSE M. GEISTER
    Defendant(s)




    [ JTROYD.BOLEN
    STATE BAR NUMBER 24006199
    I J ELISED.MANCHESTER
    STATE BAR NUMBER 24070566
    [ J LAURA L. BEDFORD
    STATE BAR NUMBER 24025246
    [ 1 LESLIE L. SUN
    STATE BAR NUMBER 24088490
    OLD TOWN SQUARE
    1 CHISHOLM TRAIL, SUITE 301
    ROUND ROCK, TX 78681
    ZATXATTORNEYS@ZWICKERPC.COM
Rose Geister

From:                      noreply@salesforce.com on behalf of Freedom Settlement [nharrop@freedomdebtrelief.com]
Sent:                      Wednesday, July 29, 2015 12:35 PM
To:                        rmg721 @comcast.net; rmg721 @comcast.net
Subject:                   ***SETTLEMENT FROM FREEDOM DEBT RELIEF***


Follow Up Flag:            Follow up
Flag Status:               Flagged

Categories:                Red Category




                                                 freedom
                                                 DEBT         RELIEF



              Dear Rose Geister,




              Congratulations, Freedom has successfully negotiated a settlement of one of your
              creditor accounts. In order to process this settlement and facilitate the payment in
              a timely manner, your authorization of this settlement is required.




              You may authorize this settlement in one of the following ways:

                                           •     Please click the button below to approve your settlement.


                             :(•




                      Call 800-655-6303 to review and approve the settlement terms with an Agent
                      Log on to the Freedom Debt Reliefs Client Portal at www.Fdrclient.com with your
                      username and password and follow the on-screen prompts.
                          o   You will need to register first if you have not already done so.
                      Settlement Detail:


                            The Creditor being paid:                       Zwicker & Associates


                            Original Creditor:                             Discover

                            The Account Number with that Creditor
                            Total Settlement Amount:                       $5,435.00
                            Total Current Balance                          $7,609.09

                            Settlement %
                                                                         7/.f3 V'c
                                                                                lo
                                                             71.43




This settlement and any associated fees are scheduled to be paid over the next 12 months.




SETTLEMENTS ARE TIME SENSITIVE, AND A DELAYED AUTHORIZATION MAY
JEOPARDIZE THE SETTLEMENT AGREEMENT THAT HAS BEEN NEGOTIATED
WITH THIS CREDITOR. If FDR does not receive your authorization, we will not be
able to process the payment to your creditor, which will cause you to lose the
settlement.




Please complete the authorization as soon as possible.




If the total amount of your settlement is to be paid in more than one installment, your
creditor may, from time to time, request or agree to adjust either the payment date or the
payment amount of any installment. By your execution, below, you are authorizing us to
accept a creditor request or agreement to the adjustment of either the payment date or the
payment amount of any installment, PROVIDED that under no circumstances will any such
adjustment increase the "Total Settlement Amount" set forth above.


Thank You,


Iliana Valenzuela




Again for your convenience you can click the button below to approve your
settlement.
Rose Geister

From:                   noreply@salesforce.com on behalf of Client Services [support@freedomdebtrelief.com]
Sent:                   Wednesday, July 29, 2015 1:31 PM
To:                     rmg721@comcast.net
Subject:                Congratulations from Freedom Debt Relief




                                                                      1(800)655-6303

           freedom
           DEBT         RELIEF




           Dear Rose:

           Congratulations! Freedom Debt Relief has successfully negotiated a settlement on one
           of the accounts in your Debt Reduction Program. Listed below is a summary of the
           settlement terms obtained on your behalf.


                Creditors Name:


                Original Creditor:                                     Discover


                Date of Settlement:                                    07/31/2015


                Current Balance:                                       $7,609.09

                Settlement Amount:


                Amount Saved:


                Settlement Percentage:                                 % 7/. 3 %
           Freedom Debt Relief is excited to share this news with you and will continue to work
           hard to maximize your savings and to complete your program as quickly as possible.
           If you have any questions or concerns, please feel free to contact our Customer
           Service department at 1-800-655-6303.
           Sincerely,
           Settlement Negotiations Department
           Freedom Financial Network, LLC
                 Freedom Debt Relief
         4940 South Wendler Drive, Suite 210
                  Tempe. AZ 85282
      Privacy Policy | Terms of Use | Unsubscribe




Copyright 2015 • edomdebtrelief.com all right reserved.